DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2019-005936 filed on 01/17/2019.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasabuchi(US20160185345).
Regarding claim 1, Sasabuchi teaches a driving assistance apparatus comprising:
An executer configured to perform at least one of a deceleration and a steering control of a host vehicle, as an avoidance assistance control for avoiding a contact ([0062] disclosing the collision avoidance support device that detects stationary objects in the periphery of the host vehicle “ahead of the host vehicle”. [0063] disclosing a collision avoidance unit that controls the braking “deceleration” and the steering of the vehicle based on signal output from the determining unit);
A first determinator configured to determine whether or not the target is a vehicle([0053] disclosing classifying “determining” if object is a vehicle or not);
A second determinator configured to determine whether the target is (i) a stopped vehicle, which has a possibility to move before the host vehicle passes it, or (ii) a parked vehicle, which does not have a possibility to move before the host vehicle passes it, if it is determined by said first determinator that the target is a vehicle([0079] disclosing determining whether or not it is within a predetermined time since the engine of the other vehicle is started, thus the possibility of the vehicle starting travel is high “stopped vehicle that has possibility to move”. [0081] disclosing determining if the predetermined time has elapsed, the probability of the other vehicle traveling is low “parked vehicle which does not have a possibility to move before the host vehicle passes it); and 
A controller programmed to control said executor such that a control aspect of the avoidance assistance control is different between if it is determined by said second determinator that the target is the stopped vehicle and if it is determined by said second determinator that the target is the parked vehicle ([0079] disclosing determining whether or not it is within a predetermined time since the engine of the other vehicle is started, thus the possibility of the vehicle starting travel is high “stopped vehicle that has possibility to move”, in that case, the margin area MA is enlarged. [0081] disclosing determining if the predetermined time has elapsed, the probability of the other vehicle traveling is low “parked vehicle which does not have a possibility to move before the host vehicle passes it, in this case, the margin area MA is not enlarged. i.e. the control aspect of the avoidance assistance control is different between if it is determined that the target vehicle is stopped or parked).

Regarding claim 2, Sasabuchi teaches the driving assistance apparatus according to claim 1, wherein if it is determined by said second determinator that the target is the stopped vehicle, said controller is programmed to control said executor to reduce an assistance amount associated with the avoidance amount associated with the avoidance assistance control, which is the control aspect, in comparison with those when it is determined by said second determinator that the target is the parked vehicle ([0068] disclosing determining if there is a rider in the vehicle, if there is no rider in the vehicle “parked vehicle” to proceed immediately to avoidance control. [0068]-[070] disclosing is a rider to proceed to determine whether engine is started “stopped vehicle”. This is interpreted as delaying the start of an avoidance assistance control and thus it is interpreted as reducing an amount associated with the avoidance assistance control when it is determined that the target is a stopped vehicle).	

([0067]-[0070] disclosing if it is determined that the target object is not a vehicle to move directly to the collision avoidance, whereas when it is determined that the target object is a vehicle, determine more determinations are made whether there is a rider in the vehicle or if the engine is started. This is interpreted as delaying the start of an avoidance assistance control and thus it is interpreted as reducing an amount associated with the avoidance assistance control when it is determined that the target is a stopped vehicle).

Regarding claim 4, Sasabuchi teaches the driving assistance apparatus according to claim 1, wherein if it is determined by said second determinator that the target is the stopped vehicle, said controller is programmed to control said executor to delay the start timing of the avoidance assistance control, which is the control aspect, in comparison with those when it is determined by said first determinator that the target is a parked vehicle([0068] disclosing determining if there is a rider in the vehicle, if there is no rider in the vehicle “parked vehicle” to proceed immediately to avoidance control. [0068]-[070] disclosing is a rider to proceed to determine whether engine is started “stopped vehicle”. This is interpreted as delaying the start of an avoidance assistance control and thus it is interpreted as reducing an amount associated with the avoidance assistance control when it is determined that the target is a stopped vehicle).

Regarding claim 5, Sasabuchi teaches the driving assistance apparatus according to claim 4, wherein if it is determined by said second determinator that the target is the stopped vehicle, said controller is programmed to control said executor to delay the start timing of the avoidance assistance control in comparison with those when it is determined by said first determinator that the target is not a vehicle([0067]-[0070] disclosing if it is determined that the target object is not a vehicle to move directly to the collision avoidance, whereas when it is determined that the target object is a vehicle, determine more determinations are made whether there is a rider in the vehicle or if the engine is started. This is interpreted as delaying the start of an avoidance assistance control and thus it is interpreted as reducing an amount associated with the avoidance assistance control when it is determined that the target is a stopped vehicle).
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20160229402 disclosing determining collision avoidance based on whether vehicle is parked or stopped.

CN105741610 disclosing collision avoidance with a stopped or parked vehicle. 
US20210197808 discloses predicting future states of preceding vehicle.
US20210086768 discloses tracking a preceding vehicle.
US20210001889 discloses avoiding obstacles. 
US20200348668 discloses parked vehicles avoiding maneuver.
US10818183 discloses collision avoidance with stopped objects.
US20190354786 discloses tracking states of a preceding vehicle.
US20190165946 discloses determining a stopped state of a vehicle.
US9557736 discloses detecting street parked vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B
/JEFF A BURKE/           Supervisory Patent Examiner, Art Unit 3664